Citation Nr: 0103219	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  94-34 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1970, 
and from January 1971 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Board notes that it previously 
remanded this matter to the RO for additional evidentiary 
development in May 1996, October 1997, and August 1998, and 
that the actions requested in the Board's remands have been 
accomplished to the extent possible.  The case is now ready 
for appellate consideration.


FINDING OF FACT

The veteran failed, without good cause, to report for VA 
examinations in October 1998, August 1999, and February 2000, 
which were scheduled to evaluate the severity of his claimed 
disabilities for purposes of determining his entitlement to a 
nonservice-connected pension.


CONCLUSION OF LAW

The claim for a permanent and total disability rating for 
pension purposes is denied as a matter of law.  38 C.F.R. § 
3.655 (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, the veteran filed a claim of entitlement to a 
nonservice-connected disability pension in May 1993.  This 
claim was denied by the RO in an August 1993 rating decision, 
based on findings from a June 1993 VA examination.  The 
veteran filed a notice of disagreement (NOD) with this 
decision the following month, and submitted a substantive 
appeal (Form 9) in November 1993, perfecting his appeal.

The Board remanded the case to the RO for additional 
development in May 1996.  In particular, the Board directed 
the RO to schedule VA examinations to evaluate the severity 
of the veteran's claimed disabilities for purposes of 
determining his entitlement to a nonservice-connected 
disability pension.  In addition, the veteran was advised 
that his failure to report for a scheduled VA examination was 
grounds for denying his claim.

Several VA examinations were scheduled in July 1996, in 
accordance with the Board's remand.  The veteran failed to 
appear for any of these examinations.  While the RO 
rescheduled the VA examinations in August 1996, the veteran 
again failed to report.  In September 1996 correspondence, 
the RO notified the veteran that his VA examinations would be 
rescheduled one more time before his claims folder was 
returned to the Board.  The record reflects that the veteran 
appeared for VA examinations in October 1996.

Based on findings from the October 1996 VA examinations, the 
RO continued the denial of entitlement to a nonservice-
connected disability pension in December 1996.

In an October 1997 remand, the Board explained that the 
schedular criteria for rating neuropsychiatric disabilities 
were substantially revised, effective November 7, 1996.  The 
Board directed the RO to schedule a current VA psychiatric 
examination to evaluate the veteran's claimed psychiatric 
disorder under the old and new schedular criteria.

Consequently, the RO scheduled a VA psychiatric examination 
in February 1998.  A computer-generated report, dated the 
following month, indicates that the veteran failed to appear 
for this examination.

In an August 1998 remand, the Board noted that while the 
veteran had not been fully cooperative in the past concerning 
examinations scheduled in conjunction with his claim, it was 
unclear whether notice of the most recent VA examination was 
mailed to his current address.  The Board found that the 
veteran should be afforded another opportunity to appear for 
the necessary VA examinations, but explained that his claim 
would be denied, pursuant to 38 C.F.R. § 3.655, if he failed 
to report.

In October 1998 correspondence, the RO notified the veteran 
that VA psychiatric and general medical examinations were 
scheduled the following month.  A November 1998 report notes 
that the veteran failed to appear for these examinations.

In a July 1999 letter, the RO advised the veteran that his VA 
examinations were to be rescheduled in August 1999.  However, 
the record reflects that he once again failed to report for 
the scheduled VA examinations.

A computer-generated report indicates that the VA psychiatric 
and general medical examinations were rescheduled in February 
2000, but the veteran failed to appear.

Consequently, the RO continued the denial of entitlement to a 
nonservice-connected pension in July 2000.

Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As discussed below, the Board finds that the veteran 
has not been prejudiced by the disposition of this appeal 
without further development or in light of the legislative 
change.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Permanent and Total Disability 
Rating for Pension Purposes

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
his or her own willful misconduct.  38 U.S.C.A. § 1521 (West 
1991); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 
(1993).  If a veteran's combined disability is less than 100 
percent, he or she must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 
(2000); see also Brown (Clem) v. Derwinski, 2 Vet. App. 444, 
446 (1992).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), Part 4 (2000).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The United States Court of Appeals for Veterans Claims 
(Court) has provided an analytical framework for application 
in pension cases.  See Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in 
these cases are to the combined effect that the VA has a duty 
to insure: that an appropriate rating for each disability of 
record is assigned using the approach mandated by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); that the "average 
person" and "unemployability" tests are both applied; and 
that if the benefit may not be awarded under the "average 
person" or "unemployability tests," a determination must 
then be made whether there is entitlement to nonservice-
connected disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.17 and mandates that where it is shown that the appellant's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantially gainful employment.  If 
so, the veteran again meets the requirements of the law for 
the benefit at issue.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" test, a determination is 
required as to whether he should be granted entitlement to a 
nonservice-connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original pension claim, the claim shall be denied.  38 C.F.R. 
§ 3.655.

As noted above, the veteran failed to report for several VA 
examinations scheduled to evaluate his disabilities in 
conjunction with his claim for VA benefits.  There is no 
indication that the veteran was not provided with proper 
notice of these examinations.  Rather, the record reflects 
that notification of these examinations was mailed to his 
last known address.  Moreover, he has not, to the knowledge 
of the Board, contacted the VA medical facility or the RO 
concerning his missed appointments, and he has not 
subsequently requested that the examinations be rescheduled.

The Board wishes to point out that, although the VA is 
required by statute and case law to assist appellants in the 
development of claims, "[t]he duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When, as here, a claimant fails to report for an 
examination in conjunction with a claim for a nonservice-
connected pension, the claim shall be denied absent a showing 
of good cause.  38 C.F.R. § 3.655.  The veteran has not 
offered any good cause for his failure to report for the 
scheduled examinations.  As such, the claim must be denied.  
See 38 C.F.R. § 3.655(b).

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court pointed 
out that the VA must show that the veteran lacked "adequate 
reason" [see 38 C.F.R. § 3.158(b)], or "good cause" [see 
38 C.F.R. § 3.655] for failing to report for the scheduled 
examinations.  5 Vet. App. at 265.  In this case, there is no 
evidence of record demonstrating that the veteran had any 
"adequate reason" or "good cause" for failing to report to 
these scheduled examinations.

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not in fact 
residing at that address.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  
Accordingly, it is presumed that the RO sent timely notice of 
each of these examinations to the veteran at his most recent 
address of record.

Accordingly, the veteran's claim of entitlement to a 
nonservice-connected pension is denied because of his failure 
to report for VA examinations without evidence of good cause 
for the failure to appear.  See 38 C.F.R. § 3.655 (2000).

The RO disposed of the veteran's claim on the merits rather 
than denying the claim pursuant to 38 C.F.R. § 3.655.  
Although the Board has disposed of this claim on a ground 
different from that of the RO, by denying the claim pursuant 
to 38 C.F.R. § 3.655, the veteran has not been prejudiced by 
the Board's decision, because the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see also Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The veteran has been accorded the opportunity to explain his 
failure to report for the scheduled VA examinations, and has 
not done so.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

